Citation Nr: 1009311	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  03-28 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for tinnitus. 

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Linda E. Mosakowski, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from December 1952 to 
December 1956. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, that denied service connection.  

In April 2005, the Veteran and his wife testified at a 
personal video conference hearing at the RO, over which the 
undersigned Veterans Law Judge presided at the Central 
Office, a transcript of which has been associated with the 
claims folder. 

The Board remanded this appeal in June 2005 and again in 
September 2008.  The RO has issued a December 2009 
supplemental statement of the case and the appeal is before 
the Board for further review. 

The issue of service connection for hearing loss is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The Veteran experienced recurrent tinnitus during service; 
that chronic condition has manifested post-service in his 
current tinnitus disability.  


CONCLUSION OF LAW

The criteria for service connection for tinnitus have been 
met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009).  

REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  For service 
connection, three requirements must be established: (1) a 
current disability exists; (2) an injury or disease was 
incurred during active military service; and (3) a 
relationship exists between the current disability and the 
inservice injury or disease.  See Watson v. Brown, 4 Vet. 
App. 309, 314 (1993) (a determination of service connection 
requires a finding of the existence of a current disability 
and a determination of the relationship between that 
disability and an injury or disease incurred in service).   

The record establishes the first requirement for service 
connection.  The Veteran has been diagnosed with a current 
disability of tinnitus.  June 2005 Treatment Record of Dr. 
DPM.  

But there is mixed evidence whether the Veteran's tinnitus 
had its onset during service.  The Veteran has often reported 
that his tinnitus began during service.  June 2005 Treatment 
Record of Dr. DPM (developed tinnitus at the time he worked 
around loud noise with jet engines during service); Veteran's 
Undated Hand-Written Statement (due to cold at Plattsburg 
AFB, I went on sick call due to ringing in my left ear); 
Transcript  at 6 (during service, I reported ringing of the 
ears); August 1999 C&P Audiology Examination (tinnitus 
reportedly was first initiated when the Veteran was in the 
Air Force stationed near a flight line).  

Lay evidence can be provided by a person who has no 
specialized education, training, or experience, but who knows 
the facts or circumstances and conveys those matters that can 
be observed and described by a lay person.  38 C.F.R. 
§ 3.159(a)(2).  A lay person is competent to testify about 
symptomatology where the determinative issue is not medical 
in nature.  Falzone v. Brown, 8 Vet. App. 398, 405-406 (1995) 
(lay statements about a person's own observable condition or 
pain are competent evidence); Layno v. Brown, 6 Vet. App. 
465, 469-470 (1994) (lay testimony is competent when it 
regards features or symptoms of injury or illness).  The 
Veteran is therefore competent to describe when he first 
experienced ringing in his ears.  

But it is the responsibility of the Board to weigh the 
evidence, both lay and medical evidence, and determine where 
to give credit and where to withhold the same. Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  In determining the 
weight to be assigned to evidence, credibility can be 
affected by inconsistent statements, internal inconsistency 
of statements, inconsistency with other evidence of record, 
facial implausibility, bad character, interest, bias, self-
interest, malingering, desire for monetary gain, and witness 
demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), 
aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  

Here, there is some inconsistent evidence in the record.  At 
the June 2003 compensation and pension (C&P) examination, the 
Veteran reported that his tinnitus had been present for 
approximately 10 years.  June 2003 C&P Audiology Examination.  
When asked for more information, he explained that he may 
have heard tinnitus occasionally prior to that, but for the 
last 10 years it had been noticeable.  Id.  This is not quite 
consistent with statements that his tinnitus was bad enough 
during service to seek medical treatment for it.  Moreover, 
although the Veteran reported that he frequently sought 
treatment for pain in his ears and ringing in the ears, when 
the RO conducted a search for the morning reports for a six-
month period, it found no evidence at all that the Veteran 
reported to sick call.  

Nevertheless, the Veteran's assertions that he was exposed to 
loud noise during service are plausible.  And the fact that 
the morning reports do not support his assertions for that 
particular time period does not establish that he did not 
seek medical treatment since the Veteran has not been 
entirely clear as to when he reported to sick call.  
Notwithstanding some evidence to the contrary, the Board 
finds that the Veteran experienced tinnitus during service.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (when there is 
an approximate balance of positive and negative evidence 
about an issue in a claim, reasonable doubt should be 
resolved in the claimant's favor).  

Although there is no medical evidence in the record relating 
the Veteran's current tinnitus disability to active air 
service, service connection for a chronic condition can be 
established when the same chronic condition that existed in 
service manifests after service.  38 C.F.R. § 3.303(b).  
Here, the Veteran has reported that he experienced tinnitus 
on more than one occasion during service.  And he was 
diagnosed after service with recurrent tinnitus.  June 2003 
C&P Audiology Examination.  Thus, the Board finds that the 
manifestation of a recurrent chronic condition after service 
establishes the third requirement for service connection.  

Since the recurrent tinnitus that began in service has 
manifested in his current disability, service connection is 
warranted.  

Duties to notify and to assist

VA has certain duties to notify and to assist claimants 
concerning the information and evidence needed to 
substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159.  In 
this case, the Board is granting in full the benefit sought 
on appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.  


ORDER

Service connection for tinnitus is granted, subject to the 
criteria governing payment of monetary benefits.   


REMAND

In its September 2008 Remand, the Board instructed the RO/AMC 
to obtain a medical opinion as to the etiology of the 
Veteran's hearing loss disability in which the opinion of the 
Veteran's private ear clinic physician (Dr. M.) should be 
considered and discussed.  The October 2009 addendum report 
provided by the same examiner who issued the June 2003 C&P 
examination report, failed to acknowledge or discuss the 
opinion of the Veteran's private physician.  

If remand orders of the Board are not complied with, the 
Board errs as a matter of law when it fails to insure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998) (a 
remand by the Board confers on the appellant, as a matter of 
law, a right to compliance with the remand instructions).  
Since the development sought by the Board in this case has 
not been properly completed, another remand is now required.  
38 C.F.R. § 19.9 (2009) (if any action is essential for a 
proper appellate decision, a Veterans Law Judge shall remand 
the case to the agency of original jurisdiction, specifying 
the action to be undertaken).  

In addition, in the October 2009 C&P Addendum Report, the 
examiner stated that "the requesting body is well aware that 
professional opinions are not to be given regarding the 
relationship between current impairment and previous military 
service without benefit of review of those service medical 
records."  The Board is not aware of any such prohibition in 
the governing legal criteria; the examiner's source of such 
information is not stated.

After all, the Board was aware that the Veteran's service 
treatment records had been destroyed in a fire when the 
September 2008 Remand was issued.  In this regard, the Board 
pointed out in the body of the Remand that the Veteran's 
assertions that he was exposed to acoustic trauma on the 
flight line were plausible.  The examiner should have 
considered what evidence was in the record rather than 
finding that because the service treatment records were 
missing, no opinion should have been requested.   

The United States Court of Appeals for Veterans Claims has 
held that a medical professional is able to determine that 
acoustical trauma caused an inservice injury or disease of 
hearing impairment based on post-service lay testimony of 
noise exposure and the current pattern of hearing loss.  
Peters v. Brown, 6 Vet App 540 (1994) (hearing loss was not 
manifested during service but combat veteran and combat peers 
produced statements of audio conditions; testimony consistent 
with whatever  service records are available establishes 
inservice injury, along with doctor who testified that the 
current disability is of the type consistent with having been 
noise induced); Hensley v. Brown, 5 Vet. App. 155 (1993) (if 
hearing loss doesn't meet disability standards at discharge 
or during presumptive period, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the Veteran's service 
if evidence should sufficiently demonstrate a medical 
relationship between the Veteran's in-service exposure to 
loud noise and his current disability); Ledford v. Derwinski, 
3 Vet App 87 (1992) (just because the Veteran's hearing 
doesn't meet audiological standards of 38 C.F.R. § 3.385 
during service or within one year afterward doesn't mean that 
his current hearing loss wasn't due to an injury incurred 
during service).  

Upon remand, the Veteran should be scheduled for another 
examination.  A complete history with respect to the hearing 
loss disability should be taken by the examiner.  The lay 
evidence of record (including statements of the Veteran and 
his sister, as well as sworn testimony of the Veteran and his 
wife) should be taken into consideration and discussed by the 
examiner in providing an opinion as to whether the Veteran's 
current hearing loss disability is related to service.  

The Veteran is hereby notified that it is the Veteran's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.   

Finally, the Veteran has made statements regarding the notice 
letters encouraging him to submit medical evidence linking 
his inservice noise exposure to his current hearing loss.  He 
has repeatedly asserted that the June 2005 opinion by Dr. M. 
is not speculative because it meets the "at least as likely 
as not" standard used by VA.  

The RO/AMC should contact the Veteran and explain that a 
statement that it is at least as likely as not that a current 
disability is related to an inservice injury or disease 
establishes that such a relationship is probable-that is, 
that there is a 50 percent probability or greater that the 
relationship exists.  But the language used by Dr. M. (the 
noise exposure could be the etiology of the nerve loss; any 
intense sound exposure can be the total or partial cause of 
your hearing loss) only establishes that it is possible that 
the Veteran's current hearing loss was caused by his 
inservice noise exposure, not that there is a 50 percent 
probability or greater that the inservice noise caused the 
hearing loss disability.  And since there must be more than 
the mere possibility that a relationship exists between 
inservice noise exposure and the current disability to 
establish service connection, the RO/AMC's notice letters 
that inform the Veteran that medical evidence establishing 
the relationship between the inservice noise exposure and the 
current hearing loss disability would substantiate his claim 
are proper.  Such a notice does not reflect the failure to 
consider the June 2005 opinion of Dr. M., but rather, 
indicates that the RO/AMC wants to notify the Veteran of the 
evidence needed to substantiate his claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC should contact the Veteran 
and explain that a statement that it is at 
least as likely as not that a current 
disability is related to an inservice 
injury or disease establishes that such a 
relationship is probable-that is, that 
there is a 50 percent probability or 
greater that the relationship exists.  But 
the language used by Dr. M. (the noise 
exposure could be the etiology of the 
nerve loss; any intense sound exposure can 
be the total or partial cause of your 
hearing loss) only establishes that it is 
possible that the Veteran's current 
hearing loss was caused by his inservice 
noise exposure.  It does not establish 
that there is a 50 percent probability or 
greater that the inservice noise caused 
the hearing loss disability.  There must 
be more than the mere possibility that a 
relationship exists to establish service 
connection.  

2.  Make arrangements for the Veteran to 
have an appropriate examination to 
determine the etiology of the Veteran's 
hearing loss disability.  The claims 
folder, to include a copy of this Remand, 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination report.  Any indicated studies 
should be performed.  A complete history 
of inservice and post-service symptoms 
should be obtained.  

The examiner should be informed that an 
etiological opinion can be based on lay 
evidence as well as medical evidence.  And 
the Board has determined that it is 
plausible that the Veteran was exposed to 
noise from the flight line while he was 
doing administrative work across the 
street from the flight line.  

The examination report must provide 
complete rationale for all opinions and 
must address the following matters:  

(a) Is it at least as likely as not (that 
is, a probability of 50 percent or 
greater) that the Veteran's current 
hearing loss disability is related to his 
military service?  

(b) In providing the answer to (a), please 
explicitly discuss  the June 2005 report 
by Dr. M. in which he states that nerve 
hearing loss is usually secondary to 
acoustic trauma and that the acoustic 
trauma could be the etiology of the nerve 
loss.   

3.  Thereafter, readjudicate the claim.  
If any sought benefit is denied, issue the 
Veteran and his representative a 
supplemental statement of the case.  After 
they have been given an opportunity to 
respond, the claims file should be 
returned to this Board for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


